Jordan, Justice.
This quo warranto proceeding raises the question of whether the charter of the City of Odum provides for four councilmen or five councilmen.
The trial court interpreted the charter (Ga. L. 1953, p. 3044) to provide for a council of five members.
We find no error and affirm.

Judgment affirmed.


All the Justices concur.

Submitted March 14, 1979
Decided April 6, 1979.
Gibbs, Leaphart & Smith, Alvin Leaphart, for appellants.
Thomas & Howard, W. Glover Housman, Jr., for appellees.